Nott, J.,
delivered the opinion of tbe court:
The senior counsel who summed up tbis case for tbe claimant, after analyzing it with great ability, rested it upon three legal propositions, as to which be frankly admitted that if any one of them could not be maintained tbe suit must fail. These propositions were:
1. That when tbe Secretary of War offered a reward for the *419arrest of Surratt, be spoke for the President at a time when martial law existed in Washington, and when it was proper for the Executive to take extraordinary measures to secure the arrest of the assassins.
2. That the claimant acted upon the offer and accomplished the purpose of the proclamation by procuring the arrest of Surratt.
3. That the Government had not power to revoke the offer after the other party had proceeded to act upon the faith of it.
It is, we think, upon the second proposition that the case upon the facts must fail. The proclamation made two offers: the one looking to the arrest of Surratt and his actual capture and delivery to the Government; the other looking to valuable information which would lead to his arrest. The claimant’s service came within the second offer. He did not arrest and deliver Surratt, either by himself or through the officers of the Papal government, but he gave to the American minister information which led to the final arrest in Alexandria, by which this Government, for the first time, actually acquired possession of Surratt. This service was valuable, but for it he has been compensated by Congress.
The judgment of the court is that the petition be dismissed.